Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,593,147 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the claims of this application and the patented claims is that Applicant has omitted the following limitations “(b)    receive through one of the input devices of the plurality of input devices supported by the housing, an indication of a wager being placed on a selected game outcome to initiate play of a wagering game, wherein in response to receipt thereof the credit balance being decreased by the wager, and wherein the wager is settled by comparing the selected game outcome with a preset winning criteria of at least one of a first game outcome in which a first symbol wins, a second game outcome in which a second symbol wins, a third game outcome in which no symbol wins,  fourth game outcome in which the first and second symbol win” and added the limitations of “(b)    place a wager to initiate play of a wagering game in response to receipt of an actuation of a wager button, the credit balance being decreasable by the wager, the wagering having a preset winning criteria of at least one of a game outcome in which a first symbol wins, a game outcome in which a second symbol wins, a game outcome in which no symbol wins, a game outcome in which the first and second symbol win.”  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to omit and add some limitations because one of ordinary skill in the art would have realized that omitting and adding some limitations are an obvious expedient since the remaining elements perform the same functions as before. In re Karlson, 136 USPQ 184 (CCPA 1963).  


Application Number: 16/821,964
Patent Number: 10,593,147 B2
A gaming system, comprising:
A gaming system, comprising: 

a housing;
at least one display device supported by the housing;
at least one display device supported by the housing; 
a plurality of input devices supported by the housing;
a plurality of input devices supported by the housing; 
at least one processor; and
at least one processor in communication with a random number generator: and
at least one memory device that stores a plurality of instructions that, when executed by the at least one processor, cause the at least one processor to operate with the at least one display device and the plurality of input devices to:
at least one memory device that stores a plurality of instructions that, when executed 
by the at least one processor, cause the at least one processor to operate with the at least one display device and the plurality of input devices to:
a)    establish a credit balance based at least in part on a monetary value associated with a physical item after an input device receives the physical item, the physical item being a ticket associated with the monetary value or currency;
(a)    establish a credit balance in the at least one memory device based at least in part on a monetary value associated with a physical item after one of the an input device of the plurality of input devices supported by the housing receives the physical item, the physical item being a ticket associated with the monetary value or currency;
(b)    place a wager to initiate play of a wagering game in response to receipt of 


(b)    receive through one of the input devices of the plurality of input devices supported by the housing, an indication of a wager being placed on a selected game outcome to initiate play of a wagering game, wherein in response to receipt thereof the credit balance being decreased by the wager, and wherein the wager is settled by comparing the selected game outcome with a preset winning criteria of at least one of a first game outcome in which a first symbol wins, a second game outcome in which a second symbol wins, a third game outcome in which no symbol wins,  fourth game outcome in which the first and second symbol win;

(c)    communicate with the random number generator to cause the random number generator to randomly determine 
the a game outcome of an instance of play of the wagering game, wherein the game outcome includes an amount and position for display on the at least one display device of only a plurality of each of the first and second symbols in a depiction of virtual reels forming an array of multiple rows and multiple columns defining a plurality of cells therein;
(d)    determine an award outcome based on the amount and position of each of the randomly generated first and second symbols in the cells of the array of the game outcome, the credit balance being increasable by the determined award outcome; and
(d)    determine an award outcome based only on the randomly determined respective amount and position of each of the randomly generated first and second symbols in the cells of the array of the game outcome in comparison with the preset winning criteria, the credit balance being increased by the determined award outcome; and
(e)    initiate a payout of the credit balance in response to receipt of a payout request.
(e)    initiate a payout of the credit balance in response to receipt of a payout request, wherein the credit balance is converted to a second ticket associated with the credit balance.



Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See references cited on PTO form 892.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD LANEAU whose telephone number is (571)272-6784.  The examiner can normally be reached on Mon-Thu 6-4:30 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David L Lewis can be reached on 5712727673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

    PNG
    media_image1.png
    150
    150
    media_image1.png
    Greyscale





/Ronald Laneau/
Primary Examiner, Art Unit 3715